DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Final Rejection office action in response to Supplemental amendment  for application Serial No. 16/454,151 filed 08/15/2022. Claims 1-2, 4-9, and 11-15 have been examined and fully considered.
Claim 1 have been amended.
Claims 3 and 10 are cancelled.
Claims 1-2, 4-9, and 11-15 are pending in Instant Application.
Response to Arguments/Rejections
Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 08/10/2022 and 08/15/2022, with respect to Claims 1, 8 and 15 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Boardman et. al. (US 10,186,049). The Claim Objections, and 35 U.S.C. § 112  Rejections are withdrawn due to amended claims.   
Regarding to applicant’s argument response to claim rejections 35 USC § 103. Applicants states “Zermas fails to disclose”  the elements of (i)-(iii). 
(i) Calculating radial distances;
(ii) Setting a threshold for a variation of the radial distances; and 
(iii) Filtering out non-ground points from the point cloud based on key points.
Examiner finds the remarks persuasive will address the claim language accordingly.
Regarding, (iv) Applicant states  “Cheng does not remedy the deficiencies of Zermas”.
Examiner respectfully disagrees with applicant. Cheng states in paragraph [0021], “perform non-ground point filtering and classification with the ground point cloud as a reference, obtain a non-ground point cloud, and perform effective analysis of ground objects and ground objects. Extraction of corresponding point cloud sets”. Under the broadest reasonable of interpretation, Examiner interprets that Cheng demonstrates the filtering process is being carryout, moreover, the extraction point cloud process of the non-ground point cloud sets are performed after the analysis. Therefore, Cheng indeed teaches a filtering and extraction process of non-ground cloud points. 
	Furthermore, applicant remarks states “…Cheng, fails to teach or suggest at least the calculating, threshold setting, and filtering elements of amended claim 1.” Examiner respectfully disagrees. Indeed, Cheng does the teach or suggest “at least the calculating, threshold setting, and filtering elements” in the Cheng reference. Examiner points to Para. [0041], “draw a circle with the radius of the fifth threshold as the first analysis area for searching the valid point cloud set in the two-dimensional image space, and analyze in the first analysis area” of Cheng. This drawing a circle with the radius of the threshold in the given area suggest or infers a “calculating,  threshold setting”, in the analysis area searching for the valid point cloud set. And while the reference also addresses the filtering elements. Therefore Examiner maintains the Cheng reference. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, 8-9 and 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liangyong Cheng; hereinafter known as Cheng (CN102074047B; the citations are based on the provided English Translation; previously record) in view of Boardman et al. hereinafter referred to as "Boardman" (US 10,186,049).
Regarding claim 1,  A method for filtering out non-ground points from a point cloud (see at least Para. [0015], “Perform filtering and classification processing on the ground and buildings on the airborne point cloud after the accuracy optimization”; and Para. [0021], “perform non-ground point filtering and classification with the ground point cloud as a reference, obtain a non-ground point cloud, and perform effective analysis of ground objects and ground objects. Extraction of corresponding point cloud sets”; and Para. [0092], “take the ground point cloud as a reference to filter and classify the non-ground point, obtain the non-ground point cloud, and carry out the effective analysis area of the ground object and the corresponding point cloud set of the ground object. extract”), comprising: acquiring a point cloud by scanning ground with light detection and ranging (LiDAR) (see at least Para. [0019], “The vehicle-mounted point cloud of the urban scene on both sides of the urban road is obtained by the vehicle-mounted mobile laser scanning device, and the vehicle-mounted point cloud with optimized accuracy is obtained according to the airborne LIDAR point cloud of the same survey area”); calculating radial distances (see at least Para. [0091], “Among them, x and y are the coordinates of the image point, X, Y and Z are the coordinates of the corresponding ground point, Xs, Ys and Zs are the coordinates of the projection center in the spatial coordinate system of the object, f is the main distance of the camera, Ψ, ω and κ are the three attitude orientation angles corresponding to the external orientation elements in photogrammetry”) of adjacent points in the point cloud (see at least Para. [0044], “the point cloud obtained by the vehicle-mounted mobile laser scanning can achieve a plane accuracy within 25cm, an elevation accuracy within 15cm, and an elevation accuracy of Within 10cm, the distance between point clouds of ground objects after scanning and measurement can reach about 5-10cm, which can realistically represent the three dimensional structure of ground objects”), wherein the radial distances of the adjacent points in the point cloud are determined by distances from projections of the adjacent points in a top view plane to a coordinate origin of the top view plane (see at least Para. [0091], “Among them, x and y are the coordinates of the image point, X, Y and Z are the coordinates of the corresponding ground point, Xs, Ys and Zs are the coordinates of the projection center in the spatial coordinate system of the object, f is the main distance of the camera, Ψ, ω and κ are the three attitude orientation angles corresponding to the external orientation elements in photogrammetry. Through the above processing, the 3D modeling environment in the fusion mode of vehicle point cloud and photo after accuracy optimization can be established”); 
	setting a threshold for a variation of the radial distances (see at least Para. [0041], “draw a circle with the radius of the fifth threshold as the first analysis area for searching the valid point cloud set in the two-dimensional image space, and analyze in the first analysis area” and Para. [0093]-[0095], “The values of the first threshold, the second threshold, the third threshold and the fourth threshold are set according to the needs in practical applications”*** Examiner interprets paragraphs shows a setting threshold, where these variation of radius distances are drawn in the two-dimensional space in the analyzed area***);
	…
	…. and filtering out non-ground points from the point cloud based on the at least one key point (see at least Para. [0021], “perform non-ground point filtering and classification with the ground point cloud as a reference, obtain a non-ground point cloud, and perform effective analysis of ground objects and ground objects. Extraction of corresponding point cloud sets”).
	Cheng does not explicitly discloses
	determining at least one of the adjacent points as a key point, in a case that the variation of the radial distances of the adjacent points is greater than the threshold…
	However, in the same field of endeavor, Boardman teaches
	determining at least one of the adjacent points as a key point, in a case that the variation of the radial distances of the adjacent points is greater than the threshold (see at least col. 21 “After classifying points, the labeled points are placed in a grid, and each grid cell is analyzed with respect to a threshold according to its likelihood of being a near, far or in-between ground point. Points that are more than likely ground and form large contiguous areas are candidate ground areas. A region-growing operation (e.g., a flood fill operation) is used to filter out ground points that are mislabeled (e.g., on the tops of buildings or other tall, flat objects). Finally, ground points that are within the filled, contiguous ground areas and have probability of being ground greater than a threshold are selected. Although a grid is used to accumulate probability information from multiple points in a given location in this example, other approaches are possible, such as continuous spatial probability representations, extremely fine grids where each point contributes probability in its local neighborhood with the contribution of a given point falling off the farther the grid cell is from the point, etc.”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Zermas by combining setting a threshold for a variation of the radial distances; determining at least one of the adjacent points as a key point, in a case that the variation of the radial distances of the adjacent points is greater than the threshold…  as taught by Boardman. One would be motivated to make this modification in order to convey instead of the point cloud, such a classifier could use depth map (or equivalent disparity) information to infer 3D point and appearance information for the classifier The operation of such classifiers can be initiated and/or improved by, for example, performing learning of one or more particular types of occluding extraneous objects from training data of the same site of the target object or other sites (see at least col. 6).
Regarding claim 2,  Cheng in view of Boardman teaches the method of claim 1. Cheng discloses wherein the adjacent points comprise points obtained by scanning the ground (see at least Para. [0013], “Through the airborne LIDAR verification flight, the parameter calibration of the airborne LIDAR equipment is realized, and the original aerial survey data results are obtained through the airborne LIDAR aerial survey in the urban survey area”) using adjacent laser heads of the LiDAR or points obtained by scanning the ground using one laser head of the LiDAR at adjacent scanning angles (see at least Para. [0055], “referring to the airborne LIDAR point cloud generation principle, establishing an error model of point cloud data, taking the point cloud data in the adjacent or overlapping areas of the point cloud strips as a reference, and then referring to a small number of ground control points, according to The overall adjustment obtains the spatial coordinate parameters x, y and z, the correction values of the attitude parameters heading, roll and pitch, and corrects the parameters through the obtained parameter correction values to achieve the overall optimization of the accuracy of the initial point cloud data”); and the coordinate origin in the top view plane is a projection of a laser origin in the top view plane (see at least Para. [0091], “Among them, x and y are the coordinates of the image point, X, Y and Z are the coordinates of the corresponding ground point, Xs, Ys and Zs are the coordinates of the projection center in the spatial coordinate system of the object, f is the main distance of the camera, Ψ, ω and κ are the three attitude orientation angles  corresponding to the external orientation elements in photogrammetry”).  
Regarding claim 4, Cheng in view of Boardman teaches the method of claim 1. Cheng further discloses wherein the setting the threshold for the variation comprises: setting the threshold based on an angular resolution of the LiDAR (see at least Para. [0051], “Through the airborne LIDAR (Light Detection And Ranging, lidar) calibration flight, the parameter calibration of the airborne LIDAR equipment is realized, and the original aerial survey data results are obtained through the airborne LIDAR aerial survey in the urban survey area”).
Regarding claim 5, Cheng in view of Boardman teaches the method of claim 4. Cheng further discloses wherein the setting the threshold based on the angular resolution of the LiDAR comprises: wherein the setting the threshold based on an angular resolution of the LiDAR comprises: setting the threshold to be greater than or equal to a product of the angular resolution of the LiDAR and a scanning distance (see at least Para. [0041], “draw a circle with the radius of the fifth threshold as the first analysis area for searching the valid point cloud set in the two-dimensional image space, and analyze in the first analysis area For the type of the valid point cloud set”), 5wherein the scanning distance is a distance from the laser origin to a detection position (see at least Para. [0044], “The accuracy of the digital elevation model and the building frame model extracted by the airborne LIDAR is very high; the point cloud obtained by the vehicle-mounted mobile laser scanning can achieve a plane accuracy within 25cm, an elevation accuracy within 15cm, and an elevation accuracy of Within 10cm, the distance between point clouds of ground objects after scanning and measurement can reach about 5-10cm, which can realistically represent the three dimensional structure of ground objects”). 
Regarding claim 6, Cheng in view of  Boardman teaches the method of claim 1.Cheng further discloses wherein the filtering out non-ground points from the point cloud based on the key points (see at least Para. [0021], “Perform ground point filtering and classification on the vehicle-mounted point cloud after the accuracy optimization, obtain a ground point cloud, perform non-ground point filtering and classification with the ground point cloud as a reference, obtain a non-ground point cloud, and perform effective analysis of ground objects and ground objects. Extraction of corresponding point cloud sets”) comprises: obtaining respective regions in the top view plane by dividing the top view plane in a radial direction based on the key points (see at least Para. [0066], “When the vehicle-mounted mobile laser scanning measurement is used for data collection, the data accuracy of POS positioning and attitude determination is not ideal, resulting in the acquired point cloud existing in both plane and elevation”); acquiring height information of the respective regions based on the point cloud (see at least Para. [0017], “Obtain a high-precision digital elevation model, a digital orthophoto, and a three-dimensional body frame model of a city according to the optimized aerial photo, the first ground point cloud and the first building point cloud according to the positioning and attitude accuracy optimization, Form the basic framework of urban 3D scene”); and determining whether points within the respective regions are non-ground points based on the height information (see at least Para. [0044], “LIDAR can simultaneously obtain high-precision, high-density 3D laser point clouds and high resolution digital photos. After classification processing, a digital elevation model can be produced, and after high-precision fitting of the building roof patch through the building roof point cloud, the position of the characteristic line of the building can be determined with reference to the high-precision matching digital photos, and the model details can be modified and optimized; The accuracy of the digital elevation model and the building frame model extracted by the airborne LIDAR is very high; the point cloud obtained by the vehicle-mounted mobile laser scanning can achieve a plane accuracy within 25cm, an elevation accuracy within 15cm, and an elevation accuracy of Within 10cm, the distance between point clouds of ground objects after scanning and measurement can reach about 5-10cm, which can realistically represent the three dimensional structure of ground objects”).
Regarding claim 8,  recites analogous limitations that are present in claim 1, therefore claim 8 would be rejected for the same reasons above. Cheng discloses a device for filtering out non-ground points from a point cloud (see at least Para. [0015], “Perform filtering and classification processing on the ground and buildings on the airborne point cloud after the accuracy optimization”; and Para. [0021], “perform non-ground point filtering and classification with the ground point cloud as a reference, obtain a non-ground point cloud, and perform effective analysis of ground objects and ground objects. Extraction of corresponding point cloud sets”), comprising…
Regarding claim 9, recites analogous limitations that are present in claim 2, therefore claim 9 would be rejected for the same reasons above.
Regarding claim 11, recites analogous limitations that are present in claim 4, therefore claim 11 would be rejected for the same reasons above.
Regarding claim 12, recites analogous limitations that are present in claim 5, therefore claim 12 would be rejected for the same reasons above.
Regarding claim 13, recites analogous limitations that are present in claim 6, therefore claim 13 would be rejected for the same reasons above.
Regarding claim 15, recites analogous limitations that are present in claim 1 and 8, therefore claim 15 would be rejected for the same reasons above.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Boardman, and in view of Zermas et al., hereinafter referred to as “Zermas” (US 2018/0074203; previous recorded).
Regarding claim 7, Cheng in view of  Boardman teaches the method of claim 2. Cheng discloses further  wherein the filtering out non-ground points from the point cloud based on the key points (see at least Para. [0021], “perform non-ground point filtering and classification with the ground point cloud as a reference, obtain a non-ground point cloud, and perform effective analysis of ground objects and ground objects. Extraction of corresponding point cloud sets”).
 comprises: 
	… 
	obtaining height information of a region between two adjacent key points (see at least Para. [0044], “The accuracy of the digital elevation model and the building frame model extracted by the airborne LIDAR is very high; the point cloud obtained by the
vehicle-mounted mobile laser scanning can achieve a plane accuracy within 25cm, an elevation accuracy within 15cm, and an elevation accuracy of Within 10cm”) …, based on the point cloud (see at least Para. [0092], “Perform ground point filtering and classification on the vehicle-mounted point cloud after the accuracy optimization, and obtain the ground point cloud; take the ground point cloud as a reference to filter and classify the non-ground point, obtain the non-ground point cloud, and carry out the effective analysis area of the ground object and the corresponding point cloud set of the ground object”);
	determining whether a point in the region is a non-ground point based on the height information (see at least Para. [0093], “the filtering and classification processing of non-ground points is specifically as follows: if the difference between the elevation of the non-ground point and the average elevation difference of the ground points within the second threshold range is greater than the first threshold, it will be regarded as the corresponding point of the non-ground object and used as the potential analysis point of the ground object”).
	Cheng discloses relative information of obtaining height information, however, neither Cheng nor Boardman explicitly teach 
	acquiring, in the top view plane, a plurality of key points on a straight line connecting the coordinate origin with a key point;
	obtaining height information of a region between two adjacent key points on the straight line…
	However, in the same field of endeavor, Zermas teaches
	acquiring, in the top view plane, a plurality of key points on a straight line connecting the coordinate origin with a key point (see at least Figure 5; Para. [0027], “it is assumed that the point-cloud Png is traversed in a raster counterclockwise fashion starting from the top scan-line. The runs of the first scan-line are formed and each receives its own new Label which is inherited or used for all of the point-elements in the scan-line. The runs of the first scan-line then become the runsAbove and are used to propagate their labels to the runs in the subsequent scan-line”; and Para. [0032], “clustering is one small component of a much larger system of sensors and algorithms, and the Cartesian coordinate system is preferred for compatibility reasons. Implementation-wise, the naive solution is to build a kdtree structure with all the non-ground points in the scan-line above and use this to find each nearest neighbor, resulting in a suboptimal but viable solution that can be further refined”);
	obtaining height information of a region between two adjacent key points on the straight line (see at least Para. [0018], “As depicted in the main loop of Algorithm 1, for each of the point-cloud segments the ground plane fitting starts by deterministically extracting a set of seed points with low height values which are then used to estimate the initial plane model of the ground surface. Each point in the point-cloud segment P is evaluated against the estimated plane model and produces the distance from the point to its orthogonal projection on the candidate plane. This distance is compared to a user defined threshold Thdist, which decides whether the point belongs to the ground surface or not” and Para. [0045], “Each run 32 is characterized as a collection of one or multiple instances of adjacent non-ground-points in an instance of the scan-line 24 that is separated from a subsequent run 32 of one or more nonground-points 30 by at least one instance of a ground-point 28. That is, each instance of a run 32 is defined by one or more instance of the non-ground-points 30 that are next to each other (i.e. adjacent to each other)”)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Cheng in view of Boardman by combining acquiring, in the top view plane, a plurality of key points on a straight line connecting the coordinate origin with a key point; obtaining height information of a region between two adjacent key points on the straight line… as taught by Zermas. One of ordinary skill in the art would have been motivated to make this modification in order to convey to achieve similar result by the lidar, which utilizes multiple laser beams to locate obstacles in its surroundings and is known for its ability to depict this information in a dense three-dimensional (3D) cloud of points (see at least Para. [0002]).
Regarding claim 14, recites analogous limitations that are present in claim 7, therefore claim 14 would be rejected for the same reasons above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663